To the Honourable Robert Johnson Esq. Governour And the Rest of the Lords and Proprietors Deputyes now Sitting in Chancery.
Humbly Complaineing Shew unto Your Honours Your Orator and Ora-trix John Canty of Berkly County in the Province aforesaid Gentleman And Anne his Wife That on or about the Seaventh day of June last Your Oratrix Anne Canty Then Anne Rowsham Widdow and Administratrix of William Rowsham Junior deceased Exhibited her Bill in this Honourable Court against Robert Dewes Bricklayer Executor of William Rowsham Senior, likewise deceased to the Purposes and for the End herein after Settforth And obtained an Injunction to Stop The Proceedings of the said Robert Dewes at the Common Law And likewise Process directed to the said Robert Dewes to ap-peare and Answer the Same according to the Prayer of the said Bill. But before any farther Proceedings were made in the said Suite Your Oratrix Married with Your Orator Whereby the said Suite abated. Which Said Bill So Exhibited by Your Oratrix as aforesaid was Penned in these or Words to the like Effect (Vizt) . . . [See pp. 204-208, supra] As in and by the said Bill of Complaint (filed and remaineing of Record in the Secretarys Office of this Province) more fully and at Large It doth and may appeare And Your Orator and Oratrix further Shew unto your Honours That Your Orator by Virtue of the Marriage aforesaid Is become Charged and Chargeable With all and Singular The Debts of Your Oratrix, by meanes Whereof the said Robert Dewes will obtaine Judgment on the aforesaid Bond against Your Orator in the Court of Common Pleas unless the aforesaid Proceedings be and stand revived To The end Therefore That the said Bill Injunction and Proceedings stand and be revived against the said Robert Dewes And that Your Orator and Oratrix may *240have the benefitt Thereof And be in the same Plight and Condition As they were at the Time of their Marriage May It Therefore Please Your Honours to grant unto Your Orator and Oratrix a New Writt of Injunction to stop the Defendants proceedings at Comon Law And likewise the Writt of Subpana to be Directed to the said Robert Dewes Comanding at a Certaine day and under A Certaine paine therein to be Limitted personally to be and appeare before Your Honours in this Honourable Court, then and there to Shew Cause (If he can) Why the said Bill And all other Proceedings therein before mentioned should not stand and be revived And Your Orator and Oratrix be in the same Plight and Condition as at the Time of their Marriage And that the said Robert Dewes may Stand to and abide All such further and other Order Sentence and Decree As to Your Honours Shall seem Meet according to Equity and good Conscience.
And Your Orator and Oratrix Shall ever pray etc.
Whittaker